In an action brought to procure a judgment declaring a certain resolution passed by the board of trustees of the village of North Hills, together with certain amendments thereto, void, unconstitutional and ineffective, and for other relief, plaintiff appeals from so much of an order as dismisses the complaint upon the ground that upon the face thereof it does not state facts sufficient to constitute a cause of action. Order, in so far as appealed from, reversed on the law, with ten dollars costs and disbursements, and motion in so far as it seeks dismissal of the complaint denied, with ten dollars costs, with leave to defendants to answer within ten days from the entry of the order hereon. In our opinion the complaint states facts sufficient to constitute a cause of action. (Village of Euclid v. Ambler Realty Co., 272 U. S. 365, 386; Dowsey v. Village of Kensington, 257 N. Y. 221, 229, 230; Matter of Isenbarth v. Bartnett, 206 App. Div. 546; affd., 237 N. Y. 617.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.